COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        The Honorable George E. Risner v. Harris County
                            Republican Party and Jared Woodfill, Chair

Appellate case number:      01-14-00498-CV

Trial court case number:    2014-02621

Trial court:                269th District Court of Harris County

       Appellant, George E. Risner, has filed an “Emergency Motion to Accelerate
Appeal and Give Appeal Precedence.” In his motion, appellant contends that this appeal
may be rendered moot unless there is a final decision prior to September 20, 2014.
Appellant requests that we “[s]et the earliest date for submission of the appeal,” shorten
the time for filing the briefs, and render an opinion and judgment at the earliest possible
time.
       Because we find good cause and that it would be in the interest of justice to
shorten the deadlines and accelerate this appeal, we GRANT appellant’s motion. See
TEX. R. APP. P. 2, 38.6(d), 40.1(c); see also TEX. R. APP. P. 35.1(b).
       Accordingly, we ORDER the clerk’s record and the reporter’s record filed no later
than 20 days from the date of this order. We order appellant’s brief filed no later than 10
days after the complete appellate record is filed. Finally, we order the appellees’ brief(s),
if any, filed no later than 10 days after the date the appellant’s brief is filed. Further,
given the expedited nature of this appeal and to avoid any question of mootness, no
extensions will be granted for any of these deadlines.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                 Acting individually         Acting for the Court

Date: June 27, 2014